Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Timothy J. Koziol, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10QSB of General Environmental Management, Inc. for the quarterly period ending September 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Quarterly Report on Form 10QSB fairly presents in all material respects the financial condition and results of operations of General Environmental Management, Inc. of Nevada. Date: November 14, 2007 By: /s/Timothy J. Koziol Timothy J. Koziol CEO and Chairman of the Board of Directors
